Pee Cukiam.
By his writ of certiorari the prosecutor thereof sought to review an alleged conviction of the prosecutor by the recorder of Atlantic City on the charge of selling and/or delivering coal in an amount exceeding one hundred pounds, such sale and/or delivery not being accompanied by a delivery ticket, contrary to the provisions of Pamph. L. 1932, ch. 60, as amended by Pamph. L. 1933, ch. 215.
Our examination of the record in this case shows that there is nothing before us for review. The record does not show any conviction of the prosecutor. It shows nothing more than the writ of certiorari and the complaint together with the affidavit made by the prosecutor in obtaining the writ of certiorari, and what purports to be the testimony. True the affidavit gives the prosecutor’s version of the action taken by the recorder; but we repeat, there is nothing in the record showing a conviction.
The writ of certiorari will be dismissed, with costs.